Case 2:09-cr-00005-NR Document 474 Filed 10/30/20 Page 1 of 7




         UNITED STATES DISTRICT COURT
   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


                      No. 2:09-cr-05-NR-1


   UNITED STATES

                                v.

   CHRISTINA MARIE KORBE,

                                          Defendant.


                 MEMORANDUM OPINION


   J. Nicholas Ranjan, United States District Judge

         Defendant Christina Marie Korbe presently moves
   the Court for immediate compassionate release from prison
   under 18 U.S.C. § 3582(c)(1)(A)(i). For the reasons
   discussed below, the Court denies Ms. Korbe’s motion.

                                I

          In January 2011, Ms. Korbe pled guilty to one count
   of voluntary manslaughter of a federal officer and one
   count of a firearm-related offense, both of which arose from
   Ms. Korbe shooting and killing FBI Special Agent Samuel
   Hicks. [ECF 368]. Ms. Korbe was subsequently sentenced
   to a term of 190-months imprisonment, to be followed by
   three years of supervised release. [ECF 371]. The imposed
   imprisonment term was consistent with the stipulated
   Rule 11(c)(1)(C) agreement between Ms. Korbe and the
   government. [ECF 372, 19:2-20:5].

                              -1-
Case 2:09-cr-00005-NR Document 474 Filed 10/30/20 Page 2 of 7




         Ms. Korbe is projected to be released from prison
   (FCI-Danbury) in May 2022. With 1.5 years remaining on
   her prison term, Ms. Korbe now moves the Court for
   immediate compassionate release.

                                II

          Under 18 U.S.C. § 3582(c)(1)(A)(i), a court may—
   upon consideration of a compassionate-release motion—
   “reduce” a term of imprisonment if it finds that (1)
   “extraordinary and compelling reasons” warrant the
   sentence reduction, (2) the reduction is “consistent with
   applicable policy statements issued by the Sentencing
   Commission,” and (3) consideration of the ordinary
   sentencing factors under 18 U.S.C. § 3553(a) favors
   reduction. A defendant may file a compassionate-release
   motion on her own behalf in federal court, but must first
   “ask the [BOP] to [file a compassionate-release motion] on
   their behalf and give BOP thirty days to respond.” United
   States v. Raia, 954 F.3d 594, 595 (3d Cir. 2020) (citing 18
   U.S.C. § 3582(c)(1)(A)); United States v. Harris, 973 F.3d
   170, 171 (3d Cir. 2020).1

                               III

          On April 13, 2020, Ms. Korbe requested the Warden
   of FCI Danbury to submit a compassionate-release motion
   on her behalf. [ECF 462, p. 8]. In her request, Ms. Korbe
   stated that her early release was warranted because she
   had already served 11.5 years in prison, she has two
   children, her mother is elderly and has medical issues, and
   her father-in-law—her children’s caretaker—is also
   elderly. [Id.] The Warden denied Ms. Korbe’s request on
   April 30, 2020. [ECF 467-2]. Because 30 days have passed
   since the Warden received Ms. Korbe’s request, the Court




   1 Specifically, 18 U.S.C. § 3582(c)(1)(A) permits a prisoner
   to bring a compassionate-release motion “after the
   defendant has fully exhausted all administrative rights to
   appeal a failure of the Bureau of Prisons to bring a motion
   on the defendant’s behalf or the lapse of 30 days from the
   receipt of such a request by the warden of the defendant’s
   facility, whichever is earlier[.]”
                              -2-
Case 2:09-cr-00005-NR Document 474 Filed 10/30/20 Page 3 of 7




   concludes that Ms. Korbe’s motion is properly before it. See
   18 U.S.C. § 3582(c)(1)(A); Harris, 973 F.3d at 171.

          As she referenced in her April 13 email to the
   Warden, Ms. Korbe presently asserts that her family
   circumstances comprise “extraordinary and compelling”
   reasons that warrant her early release. E.g., [ECF 462, pp.
   3-4 (“During the past decade-plus of imprisonment, Ms.
   Korbe has made the best use of her time that she could,
   despite difficult family events she could do nothing about:
   Her mother suffered three strokes. She lost her father to
   bladder cancer. Her son—who, along with her daughter, is
   being raised by her father-in-law who is presently 75 years
   old—has required 16 throat surgeries from the age of
   eight.”)].

          For Ms. Korbe to meet her burden, she must show,
   “at a minimum, . . . a justification for release that is both
   unusual (i.e., unique to the inmate, and beyond the
   ordinary hardship of prison) and significant (i.e., serious
   enough to make release appropriate).” See, e.g., United
   States v. Somerville, — F. Supp. 3d —, 2020 WL 2781585,
   at *7 (W.D. Pa. May 29, 2020) (Ranjan, J.). Ms. Korbe fails
   to meet this, or any other, test—and ultimately, she fails to
   show extraordinary and compelling reasons justifying
   release.

          In arguing that her family circumstances comprise
   extraordinary and compelling reasons, Ms. Korbe asserts
   that she can help care for her elderly mother, and help her
   elderly father-in-law care for her children. E.g., [ECF 462,
   pp. 8, 10]. But Ms. Korbe’s daughter is age 22, and her son
   is 16. [ECF 473-1]. Ms. Korbe’s daughter is thus an adult,
   and Ms. Korbe fails to show that her daughter is unable to
   care for herself. Similarly, Ms. Korbe does not show that
   her release is necessary to ensure adequate care for her
   son. Ms. Korbe’s son, while not legally an adult, has the
   same caretaker he has had for the past decade, and also
   has an adult sister who may assist if necessary. The same
   applies for Ms. Korbe’s mother—Ms. Korbe has failed to
   show that her mother will not receive adequate care
   without Ms. Korbe’s immediate release.

         At bottom, assuming for the present purpose that a
   defendant’s   family    circumstances     can    trigger

                               -3-
Case 2:09-cr-00005-NR Document 474 Filed 10/30/20 Page 4 of 7




   compassionate release, Ms. Korbe points to no such
   circumstances that would comprise extraordinary and
   compelling reasons here. While the Court empathizes with
   the ailments Ms. Korbe’s parents and children have
   experienced, many inmates have children and elderly
   parents suffering from a variety of ailments. And, of
   course, every prisoner who has children has someone else
   caring for their children during their incarceration.

          Ms. Korbe therefore has not shown that her family
   circumstances comprise extraordinary and compelling
   reasons. See, e.g., United States v. Mekaeil, No. 16-10016-
   02, 2020 WL 6318693, at *2 (D. Kan. Oct. 28, 2020) (finding
   no extraordinary and compelling reasons, though
   Defendant’s mother was undergoing chemotherapy,
   because Defendant failed to show that there were no other
   possible caregivers); United States v. Nunez, No. 2:13-cr-
   15, 2020 WL 5203429, at *2-3 (E.D. Cal. Sept. 1, 2020)
   (finding no extraordinary and compelling reasons when the
   “record is insufficient for the court to conclude that no
   family member is willing and able to care for defendant’s
   child for the remaining year and a half of his sentence”);
   United States v. D’Ambrosio, No. 1:15-cr-3, 2020 WL
   4260761, at *4 (M.D. Pa. July 24, 2020) (finding no
   extraordinary and compelling reasons and opining, “we
   have little doubt that additional assistance with
   [Defendant’s son’s] care would be helpful and welcomed by
   his mother. But nothing in [Defendant’s] motions indicates
   that [his 13-year-old son] is unable to care for himself or
   that assistance from other family members is
   unavailable”); United States v. Ingram, No. 2:14-cr-40,
   2019 WL 3162305, at *2 (S.D. Ohio July 16, 2019) (“Many,
   if not all inmates, have aging and sick parents. Such
   circumstance is not extraordinary.”).

          Additionally, Ms. Korbe also argues that she should
   be released because she previously contracted, and
   recovered from, COVID-19 in April 2020 (about six months
   ago). The government disputes that Ms. Korbe contracted
   COVID-19, pointing to the absence of any such medical
   evidence or diagnosis. But even crediting Ms. Korbe’s
   assertion, Ms. Korbe fails to show extraordinary and
   compelling reasons justifying her early release.



                              -4-
Case 2:09-cr-00005-NR Document 474 Filed 10/30/20 Page 5 of 7




          By her own admission, Ms. Korbe recovered from
   COVID-19 in “late April [2020].” [ECF 462, p. 8]. And Ms.
   Korbe does not otherwise show she has any underlying
   medical conditions that place her at a uniquely high risk of
   illness or death; nor does she show any personal, specific
   and heightened risk of exposure to COVID-19. From a
   review of Ms. Korbe’s medical records that were submitted
   with her motion, the Court discerns nothing to suggest she
   is high risk. See Somerville, 2020 WL 2781585, at *8 (“[A]
   prisoner seeking release due to COVID-19 must at least
   show: (1) a sufficiently serious medical condition, or
   advanced age, placing the prisoner at a uniquely high risk
   of grave illness or death if infected by COVID-19; and (2)
   an actual, non-speculative risk of exposure to COVID-19 in
   the facility where the prisoner is held.”).

          Rather, Ms. Korbe appears to rely on her previous
   COVID-19 infection, and a generalized risk of exposure to
   COVID-19 at FCI Danbury. But as many courts, including
   the Third Circuit, have previously concluded, this is
   insufficient to show extraordinary and compelling reasons.
   See, e.g., United States v. Raia, 954 F.3d 594, 597 (3d Cir.
   2020) (“[T]he mere existence of COVID-19 in society and
   the possibility that it may spread to a particular prison
   alone cannot independently justify compassionate
   release[.]”); United States v. Brooks, No. 7-cr-20047, 2020
   WL 2509107, at *5 (C.D. Ill. May 15, 2020) (“[T]he mere
   presence of COVID-19 in a particular prison cannot justify
   compassionate release—if it could, every inmate in that
   prison could obtain release.”); United States v. Hilts, No.
   11-cr-133, 2020 WL 4450373, at *2 (W.D. Pa. Aug. 3, 2020)
   (Ambrose, J.) (finding no extraordinary and compelling
   reasons in part because “Defendant already tested positive
   for COVID-19 . . . and has recovered. There is no indication
   that he suffered from complications of any kind.
   Consequently, any risk to the Defendant that COVID-19
   poses is, therefore, minimized”); United States v. Patton,
   No. 19-cr-8, Doc. No. 2293, Memorandum Order, at 2 (W.D.
   Pa. Aug. 21, 2020) (Ranjan, J.) (“It would be entirely
   speculative to presume that [Defendant’s] prior COVID-19
   diagnosis would place him at a higher risk of contracting
   the virus again.”).

         Thus, as with her family circumstances, Ms. Korbe
   has failed to show extraordinary and compelling reasons

                              -5-
Case 2:09-cr-00005-NR Document 474 Filed 10/30/20 Page 6 of 7




   that warrant early release due to any particularized risks
   associated with COVID-19.2

                               IV

         Ms. Korbe has spent a significant period of time in
   prison, which has placed a burden on her family. While the
   Court empathizes with Ms. Korbe and her family, empathy
   doesn’t always translate into compassionate release. The
   circumstances presented here simply do not rise to the
   standard that Congress has authorized for early release.
   For the reasons discussed above, Ms. Korbe’s motion for
   compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i) is
   denied.

         An appropriate order follows.




   2  Because Ms. Korbe does not show the requisite
   extraordinary and compelling reasons here, and the Court
   therefore is not “reduc[ing] the term of imprisonment,” the
   Court need not address the section 3553(a) considerations.
   See 18 U.S.C. § 3582(c)(1)(A). But even if Ms. Korbe
   showed extraordinary and compelling reasons here, Ms.
   Korbe fails to show that the 3553(a) considerations weigh
   in favor of early release. Ms. Korbe’s crime was serious—
   shooting and killing an FBI special agent. The sentence
   imposed, which Ms. Korbe previously agreed was
   appropriate, fell within the middle of the guidelines range.
   [ECF 372, 19:2-20:5]. The Court finds that her current
   sentence is appropriate and just, and that reducing her
   sentence by 1.5 years would not provide adequate
   deterrence to the crime, would not reflect the seriousness
   of the crime, would not provide just punishment for the
   crime, and would risk creating sentencing disparities
   among similar crimes. Accordingly, even if Ms. Korbe
   showed extraordinary and compelling reasons, the section
   3553(a) considerations require the denial of Ms. Korbe’s
   motion.

                              -6-
Case 2:09-cr-00005-NR Document 474 Filed 10/30/20 Page 7 of 7




   DATED this 30th day of October, 2020.

                           BY THE COURT:


                           /s/ J. Nicholas Ranjan
                           United States District Judge




                            -7-
